Citation Nr: 1817624	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  16-25 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable initial rating for left ear hearing loss disability.

2.  Entitlement to service connection for right ear hearing loss disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

4.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Budd, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to September 1977.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in May 2017.  A transcript of that hearing is of record.  

Although the Veteran was initially represented by attorney David L. Huffman, VA informed the Veteran in a January 2016 letter that Mr. Huffman is no longer accredited to represent VA claimants.  The Veteran is now representing himself.

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has Level I left ear hearing loss.

2.  The preponderance of the evidence is against a finding that the Veteran has right ear hearing loss disability that was demonstrated in service or to a compensable degree within one year after service, or that is otherwise attributable to active military service.




CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable initial disability evaluation for left ear hearing loss have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.85, 4.86, DC 6100 (2017).   

2.  Right ear hearing loss disability was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C. §§ 1110, 1112, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  The Veteran's July 2013 notice of disagreement (NOD) argues that the VA examination of record is not adequate, but does not identify any specific aspect of the examination that the Veteran considers inadequate.  It is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut this "presumption of regularity".  Ashley v. Derwinski, 2 Vet. App. 307 (1992); See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir 2009) (confirming that the presumption of regularity does not only apply to procedural matters, but also applies to the competency of medical professionals).  A general assertion that the examination was inadequate does not rise to the level of clear evidence rebutting the presumption of regularity.  Therefore, the Board finds that the January 2013 VA examination of record is adequate.    


Entitlement to a Compensable Initial Rating for Left Ear Hearing Loss

The Veteran contends that he should receive a compensable rating for his service-connected left ear hearing loss because he considers his hearing loss to be substantial and because it interferes with his ability to engage in conversation with others, including at work.

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings is necessary.  

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold as measured by pure tone audiometric tests.  To evaluate the degree of disability resulting from service-connected hearing loss, the Schedule establishes eleven levels of impaired efficiency, numerically designated from Level I to Level XI.  Level I represents essentially normal hearing acuity for VA compensation purposes, with hearing loss increasing with each level to the profound deafness represented by Level XI.  38 C.F.R. § 4.85, Tables VI, VII.  

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.  

Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The question for the Board is whether the severity of the Veteran's left ear hearing loss merits a higher initial rating.  Service connection has been established for left ear hearing loss, rated noncompensable, effective from September 2, 2010.  The Board finds that the evidence of record does not establish entitlement to an initial compensable rating for left ear hearing loss.

The record does not reflect that the Veteran has sought medical treatment for his hearing loss.  The only audiological testing of record was performed at the January 2013 VA examination.  Testing resulted in relevant left ear pure tone thresholds of 25 decibels at 1000 Hertz, 30 decibels at 2000 Hertz, 40 decibels at 3000 Hertz, and 50 decibels at 4000 Hertz, with an average of 36.25 decibels.  The speech recognition score was 96 percent in the left ear.  The Veteran reported difficulty understanding and following directions, specifically on jobs.  

The Veteran testified in his May 2017 hearing that he felt his hearing loss was substantial, as it caused him to constantly ask people what they said, interfered with his ability to engage in conversation and caused frustration on a recent construction job because he had to ask his supervisor to repeat himself, which he felt made him seem incompetent.  

Applying the method for evaluating hearing loss to the results of the audiological report from the January 2013 examination reveals Level I left ear hearing impairment.  If impaired hearing is service-connected in only one ear, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I when applying Table VII.  38 C.F.R. § 4.85(f).  According to Table VII, a noncompensable rating is warranted for the degree of hearing loss shown by the Veteran.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  Moreover, the left ear pure tone thresholds do not meet the criteria for an exceptional pattern of hearing loss, as discussed above, meaning Table VIa is not for application.  See 38 C.F.R. § 4.86.  

The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Thus, the Board must base its determination on the audiological evaluation results of record, and is bound by law to apply VA's rating schedule based on such results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1; see also Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The rating schedule does not indicate that the Veteran's left ear hearing loss warrants a compensable rating.

The Veteran's argument that his difficulty communicating with others, specifically while working, should result in a compensable rating essentially raises the issue of entitlement to an extraschedular rating.  The record does not reflect that the Veteran's left ear hearing loss has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and/or frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.  

In this case, the schedular ratings are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the disabilities at issue, but the medical evidence reflects that those symptoms are not present.  The assorted symptoms described by the Veteran, including difficulty hearing and communicating with others, is contemplated by the schedular rating criteria.  Doucette v. Shulkin, 28 Vet. App. 366, 369 (Vet. App. 2017).  Difficulty understanding speech is specifically measured by the speech recognition score.  Therefore, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's hearing loss disability, and there is no need to consider whether the Veteran's disability picture exhibits other factors such as marked interference with employment and/or frequent periods of hospitalization.  The issue of entitlement to a TDIU is addressed in the remand section.

Service Connection for Right Ear Hearing Loss

The Veteran contends that he should be service-connected for right ear hearing loss disability because he has hearing loss that he believes is related to his military service.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

A service connection claim requires, at minimum, medical evidence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court in Hensley v. Brown, 5 Vet. App. 155, 159 (1993), noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  However, not all hearing loss constitutes hearing loss "disability" for VA purposes.  In order to be considered a hearing loss disability for VA purposes, there must be evidence of impaired hearing that meets the criteria of 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The preliminary question before the Board is whether the Veteran has current right ear hearing loss disability for VA purposes.   The Board finds that the evidence is against such a finding.

The January 2013 VA examination did find sensorineural hearing loss and provided a positive etiological opinion, but, as noted above, hearing loss will not be considered a disability for VA purposes unless the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The January 2013 examination found relevant auditory thresholds in the right ear of 30 decibels at 500 Hertz, 20 decibels at 1000 Hertz, 25 decibels at 2000 Hertz, 25 decibels at 3000 Hertz, and 35 decibels at 4000 Hertz.  Unfortunately, the auditory thresholds from the examination do not meet the criteria for a hearing loss disability for VA purposes.  The Veteran's speech discrimination score for the right ear was 94 percent, and a speech discrimination score of less than 94 percent is required for a hearing loss disability.  Therefore, the Veteran does not meet the criteria for a current hearing loss disability under 38 C.F.R. § 3.385 and the Board must deny service connection for right ear hearing loss.  


ORDER

Entitlement to a compensable initial rating for left ear hearing loss is denied.

Entitlement to service connection for a right ear hearing loss disability is denied.


REMAND

The Veteran has not been afforded an examination on the matter of entitlement to service connection for an acquired psychiatric disorder.  VA will provide a medical examination when there is competent evidence of a current disability, an in-service event, an indication that the current disability may be associated with the in-service event, and insufficient competent medical evidence to make a decision.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran's medical treatment records contain evidence of a current psychiatric disability - specifically, January 2013 and March 2013 diagnoses of adjustment disorder.  The Veteran testified in his hearing that he has been irritable and depressed since service, which he attributes to harassment and bullying in service due to his race.  Although the Veteran's service treatment records (STRs) do not contain psychiatric notations, his military personnel records contain several informal counseling records related the Veteran's difficulty with authority figures and a perceived negative attitude.  The Veteran's responses to these counseling records include a March 1977 assertion that his negative attitude is his response to the treatment he received in the company and a June 1977 statement referring to superior officers in a derogatory manner and asserting the belief that they were harassing him, although the service member writing the counseling summary also described the harassment reported by the Veteran as military courtesy and proper reporting.  Several other responses to informal counseling records contain insults related to officers, expletives, and a stated desire to leave service.  The Veteran's records also indicate that he was written up on multiple occasions for cursing at or threatening superior officers.  The Veteran's military personnel records thus document an irritable or confrontational manner, and the in-service assertions of harassment and negative treatment are consistent with the Veteran's reports that he felt bullied in service.  The record thus contains a current disability, evidence of in-service conflict with others and an unusually irritable disposition, and the Veteran's assertion that this irritable disposition has continued to the current day.  Therefore, a psychiatric examination should be scheduled to determine whether it is at least as likely as not that the Veteran's current psychiatric disorder is related to service.

The Veteran's claim of entitlement to a TDIU is dependent upon the outcome of the claim of entitlement to service connection for an acquired psychiatric disorder.  All issues inextricably intertwined with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, entitlement to a TDIU must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a psychiatric examination with an appropriate VA clinician.  After reviewing the claims file, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current acquired psychiatric disorder that was incurred in or is etiologically related to service.  

The examiner is advised that the Veteran has January 2013 and March 2013 diagnoses of adjustment disorder, and that he reports depression and irritability since service, which the Veteran relates to race-based harassment and bullying.  The Veteran's military personnel records contain multiple informal counseling reports and write-ups related to difficulty with authority figures and negative attitude.  The Veteran's responses to these counseling records include a March 1977 assertion that his negative attitude is a response to the treatment he received in the company and a June 1977 statement asserting his belief that superior officers were harassing him, although the service member writing the summary wrote that the harassment was military courtesy.  The examiner is asked to consider whether the Veteran's military personnel records are indicative of a confrontational or irritable manner that might be a symptom of a psychiatric disorder.   

The opinion offered must be supported by a complete rationale.

2.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


